Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

EnteroMedics Inc.

2800 Patton Road

St. Paul, Minnesota 55113

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Securities Purchase Agreement is made as of the date set forth below
between EnteroMedics Inc., a Delaware corporation (the “Company”), and the
Investor.

2. The Company, through a Certificate of Designations for Series A Non-Voting
Convertible Preferred Stock attached hereto as Exhibit G (the “Certificate of
Designations”) filed with the Delaware Secretary of State immediately prior to
the date hereto, has authorized the sale and issuance of (i) up to 3,394,309
shares (the “Shares”) of the Series A Non-Voting Convertible Preferred Stock of
the Company, $.01 par value per share (the “Series A Preferred”), (ii) warrants
to purchase up to 3,394,3091 shares of Common Stock (the “Up Front Warrants”),
and (iii) warrants to purchase that number of shares of the Common Stock equal
to (A) the difference between the Share Purchase Price and the price per share
of Common Stock underlying equity securities paid by investors in an Equity
Offering (as defined in the Certificate of Designations), multiplied by the
number of shares of Series A Preferred purchased by the Investor, divided by
(B) the warrant exercise price per share, which shall equal 120% of the Share
Purchase Price (the “Conversion Warrants” and, together with the Up Front
Warrants, the “Warrants”))2, to certain investors in a private placement (the
“Offering”).

3. The Company and the Investor agree that upon execution of this Securities
Purchase Agreement the Investor will purchase from the Company and the Company
will issue and sell to the Investor             Shares at a purchase price of
$1.72 per Share (the “Share Purchase Price”) and Up Front Warrants to purchase
            shares of Common Stock (which Warrant shall be exercisable for 100%
of the number of Shares that are purchased under this Agreement by the Investor
at an exercise price per share equal to $2.153 per share at a purchase price of
$0.125 per share of Common Stock underlying the Up Front Warrant (the “Warrant
Purchase Price”), all at an aggregate purchase price of
$                             (the “Purchase Price”). Further, upon completion
of an Equity Offering, the Company will issue and sell to the Investor, the
Conversion Warrants at a purchase price of $0.125 per share of Common Stock
underlying the Conversion Warrants, which shall be payable as provided in
Section 7.1(a) of the Certificate of Designations (the “Conversion Warrant
Purchase Price”). All of the forgoing shall be subject to the Terms and
Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. Unless
otherwise requested by the Investor in Exhibit A, certificates representing the
Securities purchased by the Investor will be registered in the Investor’s name
and address as set forth below.

 

1

Equals the number of shares of Preferred Stock Purchased by all Investors.

2

The Conversion Warrants will only be exercisable if Company completes an Equity
Offering (as defined in the Certificate of Designations) and the Share Purchase
Price is more than the Equity Offering Purchase Price (as defined in the
Certificate of Designations).

3

The Up Front Warrant exercise price per share will be 125% of the Share Purchase
Price.



--------------------------------------------------------------------------------

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, (b) neither it, nor any group of which it is a
member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any Financial Industry Regulatory
Authority (“FINRA”) member. Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: September 29, 2010

 

[Investor Name]

By:

 

 

 

Name:

 

Title:

 

Address:  

 

 

 

 

AGREED AND ACCEPTED:

EnteroMedics Inc.

By:

 

 

 

Name:

 

Title:

 

3



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Agreement to Sell and Purchase the Shares and Warrants; Subscription Date.

1.1 Purchase and Sale. At the Closing (as defined in Section 2), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and subject to the conditions set forth herein, (i) the number of
Shares described in paragraph 3 of the Securities Purchase Agreement attached
hereto (collectively with this Annex I and the other exhibits attached hereto,
this “Agreement”) at the Share Purchase Price specified in the Agreement (which
price shall be the consolidated closing bid price of the Company’s Common Stock,
$.01 par value per share, as reported on The Nasdaq Capital Market immediately
prior to the execution of this Agreement), and (ii) Up Front Warrants, in
substantially the form attached hereto as Exhibit E-1, to acquire up to that
number of additional shares of Common Stock set forth in paragraph 3 of the
Securities Purchase Agreement attached hereto at the Warrant Purchase Price (the
shares of Common Stock issuable upon exercise of or otherwise pursuant to the
Warrants issued to the Investors, collectively, the “Warrant Shares”). Upon
completion of an Equity Offering (as defined in the Certificate of
Designations), ), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and subject to the conditions set
forth herein, Conversion Warrants, in substantially the form attached hereto as
Exhibit E-2, to acquire up to that number of additional shares of Common Stock
set forth in paragraph 3 of the Securities Purchase Agreement attached hereto at
the Conversion Warrant Purchase Price. The Shares and Up Front Warrants are
sometimes referred to herein collectively as the “Initial Securities” and the
Initial Securities, together with the Conversion Warrants, are sometimes
referred to herein collectively as the “Securities.”

1.2 Other Investors. As part of the Offering, the Company proposes to enter into
Securities Purchase Agreements in the same form as this Agreement with certain
other investors (the “Other Investors”), and the Company expects to complete
sales of Shares and Warrants to them. The Investor and the Other Investors are
sometimes collectively referred to herein as the “Investors,” and this Agreement
and the Securities Purchase Agreements executed by the Other Investors are
sometimes collectively referred to herein as the “Agreements.” Each Investor
must complete a Securities Purchase Agreement, a Securities Certificate
Questionnaire (in the form attached as Exhibit A hereto) and an Investor
Questionnaire (in the form attached as Exhibit B hereto) in order to purchase
Securities in the Offering.

2. Delivery of the Securities. The completion of the purchase and sale of the
Initial Securities (the “Closing”) shall occur on a date specified by the
Company (the “Closing Date”) and of which the Investors will be notified in
advance by the Company. At the Closing, the Company shall deliver to the
Investor (i) a copy of instructions to Wells Fargo, N.A., the Company’s transfer
agent, certified by the corporate secretary of the Company and instructing the
issuance to Investor in book entry form of the number of Shares set forth in
paragraph 3 of the Securities Purchase Agreement (or, upon request by Investor,
a stock certificate for such number of Shares), such entry (or certificate, as
the case may be) to be registered in the name of the Investor or, if so
indicated on the Securities Certificate Questionnaire, in the name of a nominee
designated by the Investor, and (ii) an Up Front Warrant, issued in the name of
such Investor or, if so indicated on the Securities Certificate Questionnaire,
in the name of a nominee designated by the Investor, pursuant to which such
Investor shall have the right to acquire such number of Up Front Warrant Shares
set forth in paragraph 3 of the Securities Purchase Agreement. In exchange for
the delivery of the certificates representing such Initial Securities, the
Investor shall deliver the Purchase Price to the Company by wire transfer of
immediately available funds pursuant to the

 

1



--------------------------------------------------------------------------------

Company’s written instructions. On the Closing Date, the Company shall cause
counsel to the Company to deliver to the Investors a legal opinion, dated the
Closing Date, substantially in the form attached hereto as Exhibit D (the “Legal
Opinion”).

The Company’s obligation to issue and sell the Initial Securities to the
Investor shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) prior receipt by the Company of an executed
copy of this Agreement; (b) completion of purchases and sales under the
Agreements with the Other Investors; (c) the accuracy of the representations and
warranties made by the Investor in this Agreement and the fulfillment of the
obligations of the Investor to be fulfilled by it under this Agreement on or
prior to the Closing; and (d) the absence of any order, writ, injunction,
judgment or decree that questions the validity of the Agreements or the right of
the Company to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby.

The Investor’s obligation to purchase the Initial Securities shall be subject to
the following conditions, any one or more of which may be waived by the
Investor: (a) completion of purchases and sales under the Agreements with the
Other Investors for an aggregate purchase price of not less than Five Million
Dollars ($5,000,000) on or before November 1, 2010; (b) the delivery of the
Legal Opinion to the Investor by counsel to the Company; (c) the accuracy of the
representations and warranties made by the Company in this Agreement on the date
hereof and, if different, on the Closing Date, in which case such
representations and warranties that are not subject to materiality
qualifications shall be accurate in all material respects and such
representations and warranties that are subject to materiality qualifications
shall be true and correct in all respects; (d) the fulfillment of the
obligations of the Company to be fulfilled by it under this Agreement on or
prior to the Closing; (e) the absence of any order, writ, injunction, judgment
or decree that questions the validity of the Agreements or the right of the
Company to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby; (f) the filing by the Company of the notice of
Listing of Additional Shares with the Nasdaq Stock Market with respect to the
issuance of the Securities, (g) the Company’s Common Stock shall be listed for
trading on the Nasdaq Stock Market, and (h) the delivery to the Investor by the
Secretary or Assistant Secretary of the Company of a certificate stating that
the conditions specified in this paragraph have been fulfilled. For purposes of
this Agreement, “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which the New York Stock Exchange or commercial banks located in
Minneapolis, Minnesota are permitted or required by law to close.

The completion of the purchase and sale of the Conversion Warrants shall occur
within five Business Days after the Closing by the Company of an Equity
Offering, of which the Investors will be notified in advance by the Company. At
such time the Company shall deliver to the Investor a Conversion Warrant, issued
in the name of such Investor or, if so indicated on the Securities Certificate
Questionnaire, in the name of a nominee designated by the Investor, pursuant to
which such Investor shall have the right to acquire such number of Conversion
Warrant Shares described in paragraph 3 of the Securities Purchase Agreement. In
exchange for the delivery of the certificates representing such Conversion
Warrants, the Investor shall deliver the Conversion Warrant Purchase Price to
the Company.

 

2



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants of the Company. Except (i) as set
forth in the Company disclosure schedules (the “Disclosure Schedules”), which
Disclosure Schedules are being delivered to the Investors at the same time as
this Agreement, and (ii) as otherwise described in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2009 (and any amendments thereto
filed at least two Business Days prior to the date hereof), the Company’s Proxy
Statement for its 2010 Annual Meeting of Shareholders, or the Company’s
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010 and
June 30, 2010 (and any amendments thereto filed at least two Business Days prior
to the date hereof) or any of the Company’s Current Reports on Form 8-K filed
since November 15, 2007 and at least two Business Days prior to the date hereof
(collectively, the “SEC Reports”), the Company hereby represents and warrants
to, and covenants with, the Investor as of the date hereof and the Closing Date,
as follows:

3.1 Organization. The Company is duly incorporated and validly existing in good
standing under the laws of the State of Delaware. The Company has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is registered or qualified to do business and in good
standing in each jurisdiction in which it owns or leases property or transacts
business and where the failure to be so qualified would have a material adverse
effect upon the Company or the business, financial condition, properties,
operations or assets of the Company and its subsidiaries as a whole or the
Company’s ability to perform its obligations under the Agreements in all
material respects (“Material Adverse Effect”). The Company has no “subsidiaries”
(as defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)), other than EnteroMedics SARL, a Swiss corporation (the
“Subsidiary”), all of the capital stock of which is owned by the Company. For
purposes of Section 3 of this Agreement, the term “Company” shall be deemed to
refer to both the Company and the Subsidiary, unless the context otherwise
requires. The Company has good and marketable title in fee simple to, or has
valid rights to lease or otherwise use, all items of real and personal property
that are material to the business of the Company free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use of such property by the Company or
(ii) would not reasonably be expected to have a Material Adverse Effect.

3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreement, the Warrants
and the Certificate of Designations (collectively, the “Transaction Documents”).
The execution and delivery of the Transaction Documents, and the consummation by
the Company of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action and no further action on the part of the
Company or its Board of Directors or stockholders is required. The Agreement and
Initial Securities have been, and the Conversion Warrants will upon issuance be,
validly executed and delivered by the Company and constitute legal, valid and
binding agreements of the Company enforceable against the Company in accordance
with their terms, except to the extent (i) rights to indemnity and contribution
may be limited by state or federal securities laws or the public policy
underlying such laws, (ii) such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and (iii) such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.3 Non-Contravention. The execution and delivery of the Transaction Documents,
the issuance and sale of the Securities to be sold by the Company under the
Transaction Documents, the fulfillment of the terms of the Transaction Documents
and the consummation of the transactions contemplated thereby will not
(A) result in conflict with or constitute a violation of, or default (with the
passage of time or otherwise) under, (i) any bond, debenture, note or other
evidence of indebtedness, or any material lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company is a party or by which the Company or the Subsidiaries or
their respective properties are bound, except as would not reasonably be
expected to have a Material Adverse Effect, (ii) the Certificate of
Incorporation, by-laws or other organizational documents of the Company, as
amended, or (iii) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority binding upon the
Company or its properties, except as would not reasonably be expected to have a
Material Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence

 

6



--------------------------------------------------------------------------------

of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company is a party or by which it is bound
or to which any material property or assets of the Company is subject, except as
would not reasonably be expected to have a Material Adverse Effect. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body is required for the execution and delivery of the Transaction Documents by
the Company and the valid issuance or sale of the Securities by the Company
pursuant to the Transaction Documents, other than such as have been made or
obtained, and except for any filings required to be made under federal or state
securities laws.

3.4 Capitalization. The outstanding capital stock of the Company as of June 30,
2010 is set forth on Schedule 3.4 of the Disclosure Schedules. The Company has
not issued any capital stock since June 30, 2010 other than the exercise of
outstanding warrants or stock options. The Securities to be sold pursuant to the
Transaction Documents, as well as all shares of common stock issuable upon
conversion of the Series A Preferred, have been duly authorized, and when issued
and paid for in accordance with the terms of the Agreements, will be duly and
validly issued, fully paid and nonassessable, subject to no lien, claim or
encumbrance (except for any such lien, claim or encumbrance created, directly or
indirectly, by the Investor). The Warrant Shares, when issued and paid for in
accordance with the terms of the Warrants, will be duly and validly issued,
fully paid and nonassessable, subject to no lien, claim or encumbrance (except
for any such lien, claim or encumbrance created, directly or indirectly, by the
Investor). The outstanding shares of capital stock of the Company have been duly
and validly issued and are fully paid and nonassessable, have been issued in
compliance with the registration requirements of federal and state securities
laws, and were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except as set forth on Schedule
3.4 of the Disclosure Schedules and except as disclosed in the SEC Reports,
there are no outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any unissued shares of capital stock or other equity interest
in the Company, or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company is a party and providing for the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options. Without
limiting the foregoing, no preemptive right, co-sale right, registration right,
right of first refusal or other similar right exists with respect to the
issuance and sale of the Securities, except as provided in the Transaction
Documents or except for such rights as may have been waived prior to the date of
this Agreement. There are no shareholders agreements, voting agreements or other
similar agreements with respect to the Common Stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
shareholders.

3.5 Legal Proceedings. There is no material legal, regulatory or governmental
proceeding pending, or to the knowledge of the Company, threatened, to which the
Company is a party or of which the business or property of the Company is
subject that is required to be disclosed and that is not so disclosed in the SEC
Reports. The Company is not subject to any injunction, judgment, decree or order
of any court, regulatory body, administrative agency or other government body.
Neither the Company, nor any director or officer thereof, is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty relating
to the Company. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC or state securities
commission involving the Company or any current or former director or officer of
the Company. The Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
the Securities Act and, to the Company’s knowledge, the SEC has not issued any
such order. There are no material disagreements presently existing, or
reasonably anticipated by the Company to arise, between the independent
accounting firms formerly or presently engaged by the Company.

 

4



--------------------------------------------------------------------------------

3.6 No Violations. The Company is not in violation of its Certificate of
Incorporation, bylaws or other organizational documents, as amended, or in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, would reasonably be
likely to have a Material Adverse Effect, and the Company is not in default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other material agreement or instrument to which it is a party or by which it or
its property is bound, which default would reasonably be likely to have a
Material Adverse Effect.

3.7 Compliance and Governmental Permits, Etc. The Company has all necessary
franchises, licenses, certificates and other authorizations from any foreign,
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations is not reasonably
expected to have a Material Adverse Effect. The Company has not received any
actual notice of any proceeding relating to revocation or modification of any
such franchise, permit, license, or similar authority except where such
revocation or modification would not reasonably be expected to have a Material
Adverse Effect. The Company is not in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business except in each
case as could not reasonably be expected to have a Material Adverse Effect.

3.8 Intellectual Property.

(a) Except for matters which are not reasonably likely to have a Material
Adverse Effect, (i) the Company has ownership of, or a license or other legal
right to use, all patents, patent rights, copyrights, trade secrets, trademarks,
trade names, designs, manufacturing or other processes, or other proprietary
rights used in the business of the Company (collectively, “Intellectual
Property”) and (ii) all of the Intellectual Property owned by the Company
consisting of patents, registered trademarks and registered copyrights have been
duly registered in, filed in or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights or the corresponding offices of
other jurisdictions (including foreign jurisdictions) and have been maintained
and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States and/or such other jurisdictions.

(b) Except for matters which are not reasonably likely to have a Material
Adverse Effect, all material licenses or other material agreements under which
(i) the Company employs rights in Intellectual Property, or (ii) the Company has
granted rights to others in Intellectual Property owned or licensed by the
Company are in full force and effect, and there is no default by the Company or,
to the knowledge of the Company, any third party with respect thereto.

(c) Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the knowledge of the Company, (i) the present business,
activities and products of the Company do not infringe any intellectual property
of any other person; and (ii) the Company is not making unauthorized use of any
confidential information or trade secrets of any person.

(d) No proceedings are pending, or to the knowledge of the Company, threatened,
which challenge the rights of the Company to the use of Intellectual Property,
except for matters which are not reasonably likely to have a Material Adverse
Effect. The Company has not received any written notice that any of the
Intellectual Property used by the Company violates or infringes upon the rights
of any other person.

 

5



--------------------------------------------------------------------------------

3.9 Financial Statements. The consolidated financial statements of the Company
and the related notes contained in the SEC Reports present fairly and accurately
in all material respects the financial position of the Company as of the dates
indicated, and the results of its operations, cash flows and the changes in
stockholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such consolidated financial statements (including the related
notes) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis at the times and throughout the periods
therein specified, except that unaudited financial statements may not contain
all footnotes required by generally accepted accounting principles of the United
States (“GAAP”).

3.10 No Material Adverse Change. Except as disclosed in the SEC Reports or in
any press releases issued by the Company at least two (2) Business Days prior to
the date of this Agreement, since June 30, 2010, there has not been (i) an
event, circumstance or change that has had or is reasonably likely to have a
Material Adverse Effect, (ii) any obligation incurred by the Company, direct or
contingent, that is material to the Company, (iii) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company, (iv) any
loss or damage (whether or not insured) to the physical property of the Company
which has had a Material Adverse Effect, (v) any material change in the
Company’s method of accounting, or (vi) any issuance of equity securities to any
officer, director or affiliate, except pursuant to existing Company stock option
plans or agreements.

3.11 Nasdaq Compliance. The Company’s Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and is listed on The Nasdaq Capital Market
(the “Nasdaq Stock Market”), and the Company has taken no action intended to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq Stock Market, nor has the Company received any
notification that the SEC or the Nasdaq Stock Market is contemplating
terminating such registration or listing, except as disclosed in the SEC Reports
and on Schedule 3.11 of the Disclosure Schedules. The issuance of the Securities
does not require shareholder approval, including, without limitation, pursuant
to the Nasdaq Marketplace Rule 5635(d).

3.12 Reporting Status. The Company has timely made all filings required under
the Exchange Act during the 12 months preceding the date of this Agreement, and
all of those documents complied in all material respects with the SEC’s
requirements as of their respective filing dates, and the information contained
therein as of the respective dates thereof did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading. The Company is
currently eligible and will remain eligible to register the resale of the
Registrable Securities by the Investors pursuant to a registration statement on
Form S-3 under the Securities Act as provided in Section 6.1 hereof (the
“Registration Statement”).

3.13 No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company has not disclosed
any material non-public information to the Investors.

3.14 Accountants. Deloitte & Touche LLP, who expressed their opinion with
respect to the consolidated financial statements to be incorporated by reference
from the Company’s Annual Report on Form 10-K for the year ended December 31,
2009 into the Registration Statement and the prospectus which forms a part
thereof (the “Prospectus”), have advised the Company that they are, and to the
knowledge of the Company they are, independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”).

 

6



--------------------------------------------------------------------------------

3.15 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the SEC Reports that are material to the Company and all amendments
thereto, are in full force and effect on the date hereof, and neither the
Company nor, to the Company’s knowledge, any other party to such contracts is in
breach of or default under any of such contracts. The Company has not received a
notice of termination nor is the Company otherwise aware of any written threats
to terminate any such contracts. All material agreements that were required to
be filed as exhibits to the SEC Reports under Item 601 of Regulation S-K to
which the Company or the Subsidiary is a party, or the property or assets of the
Company or the Subsidiary are subject, have been filed as exhibits to the SEC
Reports.

3.16 Taxes. Except for matters which are not reasonably expected to have a
Material Adverse Effect, each of the Company and the Subsidiaries has filed all
necessary federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been asserted or threatened against the Company.

3.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

3.18 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and will not be deemed an “investment company” as a result of the
transactions contemplated by this Agreement or as a result of the conduct of its
business.

3.19 Insurance. The Company maintains insurance of the types and in the amounts
that the Company reasonably believes is adequate for its businesses, including,
but not limited to, insurance covering real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect. The Company has not received any
written notice that the Company will not be able to renew its existing insurance
coverage as and when such coverage expires. The Company believes, based on
information that is currently available, that it will be able to obtain similar
insurance coverage at reasonable cost from similar insurers as may be necessary
to continue its business as currently conducted.

3.20 Offering Prohibitions. Neither the Company nor any person acting on its
behalf or at its direction has in the past or will in the future take any action
to sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer or sale of the Shares as contemplated by this
Agreement within the provisions of Section 5 of the Securities Act. The Company
has not made any offers or sales of any security or solicited any offers to buy
any security, under any circumstances that would require registration of the
Securities under the Securities Act. Assuming the accuracy of the Investors’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investors as contemplated hereby. The issuance and sale of
the Securities hereunder does not contravene the rules and regulations of the
Nasdaq Stock Market

3.21 Listing. The Company has complied and shall comply with all requirements of
FINRA and the Nasdaq Stock Market with respect to the issuance of the
Securities, including the

 

7



--------------------------------------------------------------------------------

obligation to file the notice of Listing of Additional Shares with the Nasdaq
Stock Market. The Company shall use its best efforts to maintain the listing of
the Company’s Common Stock on the Nasdaq Stock Market.

3.22 Related Party Transactions. No transaction has occurred between or among
the Company or any of its affiliates, officers or directors or any affiliate or
affiliates of any such officer or director that with the passage of time will be
required to be disclosed pursuant to Section 13, 14 or 15(d) of the Exchange
Act. Except as set forth on Schedule 3.22 of the Disclosure Schedules, none of
the officers or directors of the Company and, to the knowledge of the Company,
none of the employees of the Company is presently a party to any transaction
with the Company or any Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.

3.23 Registration Rights. Other than each of Investors, no person or entity has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company, other than registration statements which
have already been filed and declared effective or registration rights which have
been waived prior to the date hereof. No person has the right to prohibit the
Company from filing a registration statement in accordance with Section 6
hereof. The granting and performance of the registration rights under this
Agreement will not violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any agreement, indenture, or
instrument to which the Company is a party. The Company covenants that it shall
provide and cause to be maintained a registrar and transfer agent for all
Registrable Securities covered by any Registration Statement from and after a
date not later than the initial effective date of such Registration Statement.

3.24 Books and Records. The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company. The Company
is in material compliance with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company maintains a
system of internal controls over financial reporting (as such term is defined in
Rule 13a-15(f) of the Exchange Act) sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period prior to the
filing date of the most recently filed quarterly or annual periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed quarterly or annual periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no

 

8



--------------------------------------------------------------------------------

significant changes in the Company’s internal controls over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) or, to the
Company’s knowledge, in other factors, that has materially affected, or is
reasonably likely to materially affect, the Company’s internal controls over
financial reporting.

3.25 Foreign Corrupt Practices. Neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company, has (i) directly or
indirectly, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of in any material respect any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

3.26 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
create in any party (including any current stockholder of the Company) any
rights, under any share acquisition, business combination, poison pill
(including any distribution under a rights agreement), or other similar
anti-takeover provisions under the Company’s charter documents or the laws of
its state of incorporation.

3.27 Company Acknowledgement of Purchaser Representation. The Company
acknowledges and agrees that Investor does not make or has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in paragraph 4 of the Securities
Purchase Agreement, Section 4 of this Agreement, and in the Investor
Questionnaire.

3.28 Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity with respect to the Company) with respect to this Agreement and
the transactions contemplated hereby and any advice given by any Purchaser or
any of their respective representatives or agents to the Company in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Investor’s purchase of the Securities. The Company further
represents to each Investor that the Company’s decision to enter into this
Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.

3.29 Clinical Procedures. The Company, to its knowledge, is conducting (or is
causing to be conducted), and has conducted (or caused to be conducted) all
aspects of its research and development activities related to the products that
it is developing (the “Products”), including, without limitation, the
preclinical and clinical tests and studies of such Products, in compliance in
all material respects with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and applicable local,
state and federal laws, rules, regulations and guidances, including, but not
limited to, the principles of Good Clinical Practice, the Federal Food, Drug and
Cosmetic Act and implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and
312, and has made all reports, filings and notifications required thereunder,
including, but not limited to, the reports required by 21 C.F.R. § 312.32. To
the Company’s knowledge, research involving human subjects conducted by or for
the Company has (i) been conducted in compliance in all material respects with
all applicable federal, state, and foreign statutes and regulations governing
the protection of human subjects and (ii) not involved any investigator who has
been disqualified as a clinical investigator by the FDA or any other agency. To
the Company’s knowledge, the Company has conducted its clinical investigations
in accordance in all material respects

 

9



--------------------------------------------------------------------------------

with Institutional Review Board approvals and requirements, if applicable, and,
to its knowledge has obtained informed patient consent where required by the
applicable requirements of 21 C.F.R. Part 50 and any other requirements of the
applicable jurisdiction, except where the failure to obtain such consent would
not adversely affect the Company. To the Company’s knowledge, the Company is not
the subject of any investigation by the FDA or any other agency. Neither the FDA
nor any other regulatory authority has issued any clinical hold orders, warning
letters, notices of violation, or similar correspondence or communications with
respect to such tests, studies or Products.

4. Representations, Warranties and Covenants of the Investor.

4.1 Investor Knowledge and Status. The Investor represents and warrants to the
Company on the date hereof and the date of issuance of the Conversion Warrants,
and covenants with, the Company that: (i) the Investor is an “accredited
investor” as defined in Regulation D under the Securities Act, is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of the Securities, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Securities; (ii) the Investor understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act and is acquiring the number of Securities set forth in paragraph
3 of the Securities Purchase Agreement in the ordinary course of its business
and for its own account for investment only, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities (this
representation and warranty not limiting the Investor’s right to sell
Registrable Securities (as defined in Section 6.1(a)) pursuant to the
Registration Statement or otherwise, or other than with respect to any claim
arising out of a breach of this representation and warranty, the Investor’s
right to indemnification under Section 6.4); (iii) the Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Securities except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (iv) the Investor has answered all questions in
paragraph 4 of the Securities Purchase Agreement and the Investor Questionnaire
attached hereto as Exhibit B for use in preparation of the Registration
Statement and the answers thereto are true and correct as of the date hereof and
will be true and correct as of the Closing Date; (v) the Investor will notify
the Company promptly of any change in any of such information until such time as
the Investor has sold all of its Securities or until the Company is no longer
required to keep the Registration Statement effective; and (vi) the Investor
has, in connection with its decision to purchase the number of Securities set
forth in paragraph 3 of the Securities Purchase Agreement, relied only upon the
representations and warranties of the Company contained herein and the
information contained in the SEC Reports. The Investor understands that the
issuance of the Securities to the Investor has not been registered under the
Securities Act, or registered or qualified under any state securities law, in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the representations made by the Investor in this Agreement.
No person is authorized to provide any representation that is inconsistent or in
addition to those contained herein or in the SEC Reports, and the Investor
acknowledges that it has not received or relied on any such representations.

4.2 Transfer of Securities. The Investor agrees that it will not make any sale,
transfer or other disposition of the Securities (a “Disposition”) other than
Dispositions of Registrable Securities that are made by Investors pursuant to
the Registration Statement or Dispositions by Investors that are exempt from
registration under the Securities Act and, if made pursuant to the Registration
Statement by Investors, without complying with any applicable prospectus
delivery requirements.

 

10



--------------------------------------------------------------------------------

4.3 Power and Authority. The Investor represents and warrants to the Company
that (i) the Investor has full right, power, authority and capacity to enter
into the Transaction Documents and to consummate the transactions contemplated
thereby and has taken all necessary action to authorize the execution, delivery
and performance of the Transaction Documents, and (ii) the Transaction Documents
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

4.4 Short Position. The Investor has not established any hedge or other position
in the Common Stock that is outstanding on the Closing Date and is designed to
or could reasonably be expected to lead to or result in a Disposition by the
Investor or any other person or entity. For purposes hereof, a “hedge or other
position” would include, without limitation, effecting any short sale or having
in effect any short position (whether or not such sale or position is against
the box and regardless of when such position was entered into) or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security (other
than a broad-based market basket or index) that includes, relates to or derives
any significant part of its value from the Common Stock.

4.5 No Investment, Tax or Legal Advice. The Investor understands that nothing in
the SEC Reports, this Agreement, or any other materials presented to the
Investor in connection with the purchase and sale of the Securities constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities.

4.6 Confidential Information. The Investor covenants that from the date hereof
it will maintain in confidence all material non-public information regarding the
Company received by the Investor from the Company, including the receipt and
content of any Suspension Notice (as defined in Section 6.2(c)) until such
information (a) becomes generally publicly available other than through a
violation of this provision by the Investor or its agents or (b) is required to
be disclosed in legal proceedings (such as a request of a regulatory authority,
by deposition, interrogatory, request for documents, subpoena, civil
investigation demand, filing with any governmental authority, regulatory body or
similar process) or otherwise compelled, upon advise of legal counsel, to be
disclosed to the extent necessary for purposes of enforcing the Investor’s
rights under the Transaction Agreements; provided, however, that before making
any disclosure in reliance on this Section 4.6, the Investor will give the
Company prior written notice, as soon as reasonably practicable and if not
prohibited under law or regulation, specifying the circumstances giving rise
thereto and will furnish only that portion of the non-public information which
is legally required and will exercise its commercially reasonable efforts to
ensure that confidential treatment will be accorded any non-public information
so furnished. The parties acknowledge and agree that as of the date hereof and
as of the Closing Date, the Company has not disclosed any material non-public
information to the Investor.

4.7 Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other Investor, and that it is not acting in concert with any other Investor
(other than Investors who may be directly affiliated with such Investor) in
making its purchase of the Securities hereunder. The Investor and, to its
knowledge, the Company acknowledge that the Investors have not taken any actions
that would deem the Investors to be members of a “group” for purposes of

 

11



--------------------------------------------------------------------------------

Section 13(d) of the Exchange Act. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor, and a party’s reliance on
such representations and warranties shall not be affected by any investigation
made by such party or any information developed thereby.

6. Registration of Registrable Securities; Compliance with the Securities Act.

6.1 Registration Procedures and Expenses. The Company shall:

(a) subject to receipt of necessary information from the Investors (which shall
include completion of the questionnaire attached hereto as Exhibit F, which form
shall be completed and returned to the Company not less than five Business Days
prior to the filing date of the Registration Statement), prepare and file with
the Securities and Exchange Commission (“SEC”), within forty-five (45) days
after the completion of an Equity Offering (the “Required Filing Date”), a
Registration Statement on Form S-3 to enable the resale of the Registrable
Securities by the Investors from time to time on a continuous basis pursuant to
Rule 415 of the Securities Act. For purposes of this Agreement, “Registrable
Securities” means the shares of Common Stock issued upon conversion of the
Series A Preferred pursuant to Section 7(b) of the Certificate of Designations,
as well as all Warrant Shares issuable pursuant to the Warrants; provided,
however, that the number of Registrable Securities that the Company shall be
obligated to register under the Securities Act shall be limited to that amount
which it is permitted to register pursuant to the instructions of Form S-3 or
such other amounts as may be permitted by SEC guidance.

(b) use its best efforts, subject to receipt of necessary information from the
Investors, to cause the Registration Statement to become effective as soon as
practicable after the Registration Statement is filed by the Company, but in any
event no later than 4:00 p.m. Eastern Time on the 90th day after the Required
Filing Date, or if the Registration Statement is reviewed by the SEC, on the
135th day after the Required Filing Date (such date, as applicable, the
“Required Effective Date”).;

(c) use its best efforts to cause any Prospectus used in connection with any
Registration Statement to be filed with the SEC pursuant to Rule 424(b) under
the Securities Act as soon as practicable but in any event no later than 9:00
a.m. Eastern Time the next day that is not a weekend or holiday and the Nasdaq
Stock Market is not closed following the date such Registration Statement is
declared effective by the SEC and prepare and file with the SEC such amendments
and supplements to the Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep the Registration Statement
current and effective for a period ending on the earlier of (i) the first
anniversary of the Closing Date (such period of time to be extended by the
period of any Suspension (as defined in Section 6.2(c) or any period of time
that the Shares are not listed for or suspended from trading on the Nasdaq Stock
Market), (ii) the date on which the Investor may sell Registrable Securities
pursuant to Rule 144 without limitations on volume or manner of sales or
(iii) such time as all Registrable Securities purchased by such Investor in this
Offering have been sold pursuant to a registration statement or Rule 144, and to
notify each Investor promptly upon the Registration Statement and each
post-effective amendment thereto, being declared effective by the SEC;

 

12



--------------------------------------------------------------------------------

(d) notwithstanding the other provisions of this Agreement, if at any time the
SEC takes the position that some or all of the Registrable Securities may not be
included in the Registration Statement because (i) the inclusion of such
Registrable Securities violates the provisions of Rule 415 or the instructions
of Form S-3 as a result of the number of shares included in such Registration
Statement, and/or (ii) the Registrable Securities cannot be sold as an “at the
market offering,” the Company shall (A) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares” ) and/or
(B) agree to such restrictions and limitations on the registration and resale of
the Registrable Securities as the SEC may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions” ). Any cut-back imposed pursuant to this Section 6.1(d) shall be
allocated among the Investors on a pro rata basis. From and after such time as
the Company is able to effect the registration of the Cut Back Shares in
accordance with any SEC Restrictions (such date, the “Restriction Termination
Date” ) all of the provisions of this Section 6.1(d) shall again be applicable
to the Cut Back Shares; provided, however, that for such purposes the Filing
Date shall be deemed to be the Restriction Termination Date;

(e) furnish to the Investor with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement, and the Prospectus (including supplemental prospectuses)
as the Investor may reasonably request, in order to facilitate the public sale
or other disposition of all or any of the Registrable Securities by the
Investor;

(f) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investor; provided, however, that the Company
shall not be required to qualify to do business or consent to general service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

(g) bear all expenses (other than underwriting discounts and commissions, if
any) in connection with the procedures in paragraph (a) through (f) of this
Section 6.1 and the registration of the Registrable Securities pursuant to the
Registration Statement;

(h) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC or any other federal or
state governmental authority delaying or suspending the effectiveness of the
Registration Statement or of the initiation of any proceeding for that purpose;
and it will promptly use its commercially reasonable efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued.

(i) with a view to making available to the Investor the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Investor
to sell Shares or Warrant Shares to the public without registration, the Company
covenants and agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Investor’s Securities
(including common stock issuable upon exercise thereof) may be resold pursuant
to Rule 144 without volume or manner of sales limitations or any other rule of
similar effect or (B) such date as all of the Investor’s Shares shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Securities Act and the Exchange
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Investor of any rule or regulation of
the SEC that permits the selling of any such Securities (including common stock
issuable upon exercise thereof) without registration.

 

13



--------------------------------------------------------------------------------

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 6.1 that the Investor shall furnish to the
Company such information regarding itself, the Registrable Securities to be sold
by Investor, and the intended method of disposition of such securities as shall
be required to effect the registration of the Registrable Securities.

The Company understands that the Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

6.2 Transfer of Shares After Registration; Suspension.

(a) Each Investor agrees that it will not effect any Disposition of the
Securities or Warrant Shares or its right to purchase the Securities or Warrant
Shares that would constitute a sale within the meaning of the Securities Act
other than transactions exempt from the registration requirements of the
Securities Act, except as contemplated in the Registration Statement referred to
in Section 6.1 and as described below, and that it will promptly notify the
Company of any material changes in the information set forth in the Registration
Statement regarding the Investor or its plan of distribution.

(b) Except in the event that paragraph (c) below applies, the Company shall:
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter
delivered to purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investor copies of any documents filed pursuant
to Section 6.2(b)(i); and (iii) upon request, inform each Investor who so
requests that the Company has complied with its obligations in Section 6.2(b)(i)
(or that, if the Company has filed a post-effective amendment to the
Registration Statement which has not yet been declared effective, the Company
will notify the Investor to that effect, will use its best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Investor pursuant to Section 6.2(b)(i) hereof when the
amendment has become effective).

(c) Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Investor (the

 

14



--------------------------------------------------------------------------------

“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, the Investor will refrain from selling any Shares pursuant to
the Registration Statement (a “Suspension”) until the Investors are advised in
writing by the Company that the current Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus. In the event of any
Suspension, the Company will use its reasonable best efforts to cause the use of
the Prospectus so suspended to be resumed as soon as reasonably practicable
after delivery of a Suspension Notice to the Investors. In addition to and
without limiting any other remedies (including, without limitation, at law or at
equity) available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 6.2(c).

(d) Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its commercially reasonable efforts to ensure that (i) a Suspension
shall not exceed thirty (30) days individually, (ii) no more than two
(2) Suspensions shall occur during any twelve month period and (iii) each
Suspension shall be separated by a period of at least thirty (30) days from a
prior Suspension (each Suspension that satisfies the foregoing criteria being
referred to herein as a “Qualifying Suspension”). If a Suspension occurs and
such Suspension is not a Qualifying Suspension (a “Non-Qualifying Suspension”),
the Company shall, on the 10th Business Day immediately following the
effectiveness of the Non-Qualifying Suspension and each 30th day thereafter,
make a payment to the Investor as partial compensation for such Non-Qualifying
Suspension equal to 1.5% of the purchase price paid for the Shares that are
convertible into Registrable Securities purchased by the Investor and not
previously sold by the Investor until the Non-Qualifying Suspension has ended;
provided, however, that in no event shall the payments made pursuant to this
paragraph (d), if any, exceed in the aggregate 5% of the purchase price paid by
the Investor for the Shares that are convertible into Registrable Securities;
provided, further, that in all events such penalties under this paragraph
(d) shall cease to accrue with respect to any Investor on the date on which such
Investor may sell Registrable Securities pursuant to Rule 144 without
limitations on volume or manner of sales.

(e) If a Suspension is not then in effect, the Investor may sell Registrable
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to the
Investor and to any other parties requiring such Prospectuses.

(f) In the event of a sale of Registrable Securities by the Investor, unless
such requirement is waived by the Company in writing, the Investor must also
deliver to the Company’s transfer agent, with a copy to the Company, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Exhibit C, so that the securities may be properly transferred.

(g) The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Registrable Securities, certificates representing such securities without
restrictive legend, provided the Registrable Securities are to be sold pursuant
to the prospectus contained in the Registration Statement and the transfer agent
receives a Certificate of Subsequent Sale in the form attached hereto as Exhibit
C. Upon receipt of such opinion, the Company shall cause the transfer agent to
confirm, for the benefit of the Investor, that no further opinion of counsel is
required at the time of transfer in order to issue such Registrable Securities
without restrictive legend.

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Securities from the Investor, if
(a) the sale of such Registrable Securities is registered under the Registration
Statement (including registration pursuant to Rule 415

 

15



--------------------------------------------------------------------------------

under the Securities Act) and the Investor has delivered a Certificate of
Subsequent Sale to the Transfer Agent; (b) the holder has provided the Company
with an opinion of counsel, in form, substance and scope customary for opinions
of counsel in comparable transactions, to the effect that a public sale or
transfer of such Securities may be made without registration under the
Securities Act; or (c) such Securities are sold in compliance with Rule 144
under the Securities Act. In addition, the Company shall, at the request of the
Investor, remove the restrictive legend from any Shares held by the Investor
following the expiration of the requirement for such restrictive legend under
Rule 144 under the Securities Act (or any successor rule). Each Investor,
severally and not jointly with the other Investors, agrees that such Investor
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are Registrable Securities held by
an Investor that are sold pursuant to the Registration Statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 6.2 is predicated upon the
Company’s reliance upon this understanding.

6.3 Securities Ineligible for Registration; Transfer Restrictions.

(a) Investors hereby acknowledge and agree that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Securities (including shares
of common stock issuable upon conversion or exercise thereof) indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Investors acknowledge that the Company has no obligation to register or
qualify any of the Securities (including shares of common stock issuable upon
conversion or exercise thereof) for resale, except for the registration rights
in Sections 6.1 and 6.2 hereof which pertain only to the Investors and only with
respect to Securities which qualify as Registrable Securities. The Investors
further acknowledge that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Investor’s
control.

(b) Subject to Section 6.2(g) above, the Investors agree to the imprinting on
any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

16



--------------------------------------------------------------------------------

The Company acknowledges and agrees that an Investor may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Investor may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Investors’ expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration rights with the SEC,
the preparation and filing of any required prospectus supplement under Rule
424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.

6.4 Indemnification. For the purpose of this Section 6.4:

(a) the term “Selling Stockholder” shall mean the Investor and each person, if
any, who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act;

(b) the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and

(c) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(d) (i) The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in the
Agreement or the failure of the Company to perform its obligations hereunder or
(iii) any failure by the Company to fulfill any undertaking included in the
Registration Statement, and the Company will reimburse such Selling Stockholder
for any reasonable legal expense or other actual accountable out of pocket
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Selling Stockholder
specifically for use in preparation of the Registration Statement, or any
inaccuracy in representations made by such Selling Stockholder in the Investor
Questionnaire or the failure of such Selling Stockholder to comply with its
covenants and agreements contained in Sections 4.1, 4.2, 4.3, 4.4 or 6.2 hereof
or any statement or omission in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Selling Stockholder prior to the
pertinent sale or sales by the Selling Stockholder.

(ii) The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the

 

17



--------------------------------------------------------------------------------

Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements contained in Section 4.1, 4.2, 4.3,
4.4 or 6.2 hereof, or (ii) any untrue statement of a material fact contained in
the Registration Statement if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of the Investor specifically for use in preparation of the Registration
Statement, and the Investor will reimburse the Company (or such officer,
director or controlling person), as the case may be, for any reasonable legal
expense or other actual accountable out-of-pocket expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim. The obligation to indemnify shall be limited to the net amount of the
proceeds received by the Investor from the sale of the Shares pursuant to the
Registration Statement.

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.4, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 6.4 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.4.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

(iv) If the indemnification provided for in this Section 6.4 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (d)(i) or
(d)(ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Investor on the other in
connection with the statements or omissions or other matters which resulted in

 

18



--------------------------------------------------------------------------------

such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the Investor on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d)(iv). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Investor shall not be
required to contribute any amount in excess of the amount by which the net
amount received by the Investor from the sale of the Shares to which such loss
relates exceeds the amount of any damages which the Investor has otherwise been
required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Investors’ obligations in this
subsection to contribute are several in proportion to their sales of Shares to
which such loss relates and not joint.

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.4, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 6.4 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

6.5 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 4 or this Section 6 upon the transferability of the Securities shall
cease and terminate as to any particular number of the Shares when such Shares
shall have been effectively registered under the Securities Act and sold or
otherwise disposed of in accordance with the intended method of disposition set
forth in the Registration Statement covering such Shares or at such time as an
opinion of counsel satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act.

6.6 Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by the Investor, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available) to
the Investor:

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain consolidated financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

(b) upon the reasonable request of the Investor, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.6 as filed with the SEC
and all other information that is made available to shareholders; and

 

19



--------------------------------------------------------------------------------

(c) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
the Company, upon the reasonable request of the Investor, will meet with the
Investor or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Investor conducting an
investigation for the purpose of reducing or eliminating the Investor’s exposure
to liability under the Securities Act, including the reasonable production of
information at the Company’s headquarters; provided, that the Company shall not
be required to disclose any confidential information to or meet at its
headquarters with the Investor until and unless the Investor shall have entered
into a confidentiality agreement in form and substance reasonably satisfactory
to the Company with the Company with respect thereto.

6.7 Public Statements. By 7:30 a.m., Eastern time, on the trading day
immediately following the execution of this Agreement, the Company shall issue
one or more press releases disclosing all material terms of the transactions
contemplated hereby. The Company agrees to disclose on a Current Report on Form
8-K the existence of the Offering and the material terms, thereof, including
pricing, within one (1) Business Day after the Closing. Such Current Report on
Form 8-K shall include a form of this Agreement as an exhibit thereto. The
Company will not issue any public statement, press release or any other public
disclosure listing the Investor as one of the purchasers of the Securities
without the Investor’s prior written consent, except as may be required by
applicable law or rules of any exchange on which the Company’s securities are
listed.

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one (1) Business Day after timely
delivery to such carrier, (iii) if delivered by International Federal Express
(or comparable service), two (2) Business Days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

(a) if to the Company, to:

EnteroMedics Inc.

2800 Patton Road

St. Paul, MN 55113

Attention:   Mark B. Knudson, Ph.D., President and CEO Telephone:   (651)
634-3033 Facsimile:   (651)

with a copy to:

Dorsey & Whitney LLP

Suite 1500, 50 South Sixth Street

Minneapolis, Minnesota 55402-1498

Attn: Kenneth L. Cutler, Esq.

Telephone:   (612) 340-2600 Facsimile:   (612)

 

20



--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.

8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

10. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

12. Expenses. If the Closing is effected, the Company shall, at the Closing,
reimburse the reasonable fees and out-of-pocket expenses of Jones Day
(“Counsel”); provided, that the legal fees and expenses to be reimbursed to
Counsel shall not, in the aggregate, exceed $25,000 provided, further, that the
Investors shall submit reasonably detailed invoices to the Company evidencing
that such fees and expenses have been incurred. The Investors acknowledge that
payment of Counsel fees by the Company raises a potential conflict of interest
and hereby consents to the payment arrangement set forth herein.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

21



--------------------------------------------------------------------------------

Exhibit A

EnteroMedics Inc.

SECURITIES CERTIFICATE QUESTIONNAIRE

Pursuant to Section 4 of the Agreement, please provide us with the following
information:

 

1.    The exact name in which your Securities are to be registered (this is the
name that will appear on your book entry statements. You may use a nominee name
if appropriate:   

 

   2.    The relationship between the Investor and the registered holder listed
in response to item 1 above:   

 

   3.    The mailing address, telephone and fax number and e-mail address of the
registered holder listed in response to item 1 above:   

 

   4.    The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:   

 

  

 

1



--------------------------------------------------------------------------------

EXHIBIT B

EnteroMedics Inc.

INVESTOR QUESTIONNAIRE

(All information will be treated confidentially)

To: EnteroMedics Inc.,

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
Series A Non-Voting Convertible Preferred Stock, par value $.01 per share (the
“Shares”), and warrants to purchase common stock (the “Warrants” and, together
with the Shares, the “Securities”), of EnteroMedics Inc. (the “Company”). The
Securities are being offered and sold by the Company without registration under
the Securities Act of 1933, as amended (the “Securities Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4 of the Securities Act and on Regulation D promulgated thereunder and
in reliance on similar exemptions under applicable state laws. The Company must
determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor. The purpose of this
Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Securities Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

A. BACKGROUND INFORMATION

 

Name:

 

 

 

Business Address:

 

 

  (Number and Street)  

 

(City)

  (State)   (Zip Code)

 

Telephone Number: (            )

  

 

 

Residence Address:   

 

  (Number and Street)  

 

(City)

  (State)   (Zip Code)

 

Telephone Number: (            )

  

 

 

Residence Address:   

 

  (Number and Street)  

 

(City)

  (State)   (Zip Code)

 

If an individual:

     

Age:                 Citizenship:                    
Where registered to vote:                              If a corporation,
partnership, limited liability company, trust or other entity:

Type of entity:   

 

 

State of formation:                         Date of
formation:                                                             

 

1



--------------------------------------------------------------------------------

Social Security or Taxpayer Identification No.   

 

 

Send all correspondence to (check one):              Residence Address

                Business Address

 

B. STATUS AS ACCREDITED INVESTOR

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Securities the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):

INDIVIDUALS

 

             A.    The undersigned is a natural person whose individual net
worth, or joint net worth with his or her spouse, excluding the value of his or
her primary residence net of any mortgage obligation secured by the property,
exceeds $1 million.              B.    The undersigned is an individual (not a
partnership, corporation, etc.) with income in excess of $200,000 in each of the
prior two years and reasonably expects an income in excess of $200,000 in the
current year.              C.    The undersigned is an individual (not a
partnership, corporation, etc.) who, with his or her spouse, had joint income in
excess of $300,000 in each of the prior two years and reasonably expects joint
income in excess of $300,000 in the current year.              D.    The
undersigned is a director or executive officer of the Company.

ENTITIES

 

             E.    The undersigned, if other than an individual, is an entity
all of whose equity owners meet one of the tests set forth in (a) through (d)
above.

             F.

   The undersigned is an entity, and is an “Accredited Investor” as defined in
Rule 501(a) of Regulation D under the Act. This representation is based on the
following (check one or more, as applicable):

 

             1.    The undersigned (or, in the case of a trust, the undersigned
trustee) is a bank or savings and loan association as defined in Sections
3(a)(2) and 3(a)(5)(A), respectively, of the Act acting either in its individual
or fiduciary capacity; or a broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934.              2.    The undersigned is an
insurance company as defined in Section 2(13) of the Act.              3.    The
undersigned is an investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act.              4.    The undersigned is a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958.              5.    The undersigned
is an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”) and either (check all that
apply):

 

             a.    the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment adviser; or

 

B-2



--------------------------------------------------------------------------------

             b.    the employee benefit plan has total assets in excess of
$5,000,000; or              c.    the plan is a self-directed plan with
investment decisions made solely by or for the account of persons who are
“Accredited Investors” as defined under the Act.

 

             6.    The undersigned is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.
             7.    The undersigned has total assets in excess of $5,000,000, was
not formed for the specific purpose of acquiring securities of the Company and
is one or more of the following (check one or more, as appropriate):

 

             a.    an organization described in Section 501(c)(3) of the
Internal Revenue Code; or              b.    a corporation; or              c.
   a Massachusetts or similar business trust; or              d.    a
partnership.

 

             8.    The undersigned is a trust with total assets exceeding
$5,000,000 which was not formed for the specific purpose of acquiring securities
of the Company and whose purchase is directed by a person who has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the investment in the Securities.
             9.    The undersigned is a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions for the benefit of its employees, if such plan has
total assets in excess of $5,000,000

C. REPRESENTATIONS

The undersigned hereby represents and warrants to the Company as follows:

1. Any purchase of the Securities would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.

2. The information contained herein is complete and accurate and may be relied
upon by the Company, and the undersigned will notify the Company immediately of
any material change in any of such information occurring prior to the closing,
if any, with respect to the purchase of Securities by the undersigned or any
co-purchaser.

3. There are no suits, pending litigation, or claims against the undersigned
that could materially affect the net worth of the undersigned as reported in
this Questionnaire.

4. The undersigned acknowledges that the number of Securities that may be
registered for resale under the Securities Act with the Securities and Exchange
Commission may be limited as described in Section 6.1 of the Agreement. The
undersigned acknowledges that, with respect to Registrable Securities held by
Investors, there may occasionally be times when the Company, based on the advice
of its counsel, determines that it must suspend the use of the Prospectus
forming a part of the Registration Statement (as such terms are defined in the
Securities Purchase Agreement to which this Questionnaire is attached) until
such time as an amendment to the Registration Statement has been filed by the
Company and declared effective by the Securities and Exchange Commission or
until the Company has amended or supplemented such Prospectus. The undersigned
is aware that, in such event, any Securities that constitute Registrable
Securities will not be subject to ready liquidation, and that any Registrable
Securities purchased by the undersigned would have to be held during such
suspension. The overall commitment of

 

B-3



--------------------------------------------------------------------------------

the undersigned to investments which are not readily marketable is not excessive
in view of the undersigned’s net worth and financial circumstances, and any
purchase of the Securities will not cause such commitment to become excessive.
The undersigned is able to bear the economic risk of an investment in the
Securities.

5. The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Securities and fully understands that the
Securities are speculative investments which involve a high degree of risk of
loss of the undersigned’s entire investment. Among others, the undersigned has
carefully considered each of the risks described in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2009.

6. The following is a list of all states and other jurisdictions in which blue
sky or similar clearance will be required in connection with the undersigned’s
purchase of the Securities:

 

 

 

 

The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Securities.

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this
             day of                         , 2010, and declares under oath that
it is truthful and correct.

 

Print Name

By:

 

 

Signature

Title:

 

 

  (required for any purchaser that is a corporation, partnership, trust or other
entity)

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

ENTEROMEDICS INC.

CERTIFICATE OF SUBSEQUENT SALE

 

[Transfer Agent]  

 

 

 

 

 

  RE: Sale of Shares of Common Stock of EnteroMedics Inc. (the “Company”)
pursuant to the Company’s Prospectus dated                     , 2010 (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):  

 

 

Record Holder (e.g., if held in name of nominee):  

 

 

Restricted Stock Certificate No.(s):  

 

 

Number of Shares Sold:  

 

 

Date of Sale:  

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:       Very truly yours,       By:  

 

      Print Name:  

 

      Title:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LEGAL OPINION

September 29, 2010

 

To: The Purchasers of Series A Non-Voting Convertible Preferred Stock of
EnteroMedics Inc.

Ladies and Gentlemen:

Reference is hereby made to the several Securities Purchase Agreements, dated as
of the date hereof (the “Agreement”), by and among EnteroMedics Inc., a Delaware
corporation (the “Company”), and each person identified as an Investor therein
(collectively, the “Investors”). Unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Agreement.

We have acted as counsel to the Company in connection with the issuance under
the Agreement of up to 3,394,309 shares of the Company’s Series A Non-Voting
Convertible Preferred Stock, $0.01 par value per share, Up Front Warrants to
purchase up to 3,394,309 shares of the Company’s Common Stock, $0.01 par value
per share and the Conversion Warrants. This opinion is being delivered to you
pursuant to Section 2 of the Agreement.

We have examined such documents and have reviewed such questions of law as we
have considered necessary or appropriate for the purpose of this opinion.

In rendering our opinions, we have assumed the authenticity of all documents
submitted to us as originals, the genuineness of all signatures and the
conformity to authentic originals of all documents submitted to us as copies. We
have also assumed the legal capacity for all purposes relevant hereto of all
natural persons and, with respect to all parties to agreements or instruments
relevant hereto other than the Company, that such parties had the requisite
power and authority (corporate or otherwise) to execute, deliver and perform
such agreements or instruments, that such agreements or instruments have been
duly authorized by all requisite action (corporate or otherwise) on behalf of
such parties, executed and delivered by such parties and that such agreements or
instruments are the valid, binding and enforceable obligations of such parties.
As to questions of fact material to our opinions, we have relied upon
certificates of officers of the Company, including certificates being delivered
to you at the Closing.

Our opinions expressed below as to certain factual matters are qualified as
being limited “to our knowledge” or by other words to the same or similar
effect. Such words, as used herein, mean the information known to Kenneth L.
Cutler, Timothy S. Hearn, Michael W. Clausman and Jenna L. Hannigan, the
attorneys in this firm who have represented the Company in connection with the
matters addressed herein. In rendering such opinions, we have not consulted with
other attorneys in our firm with respect to the matters covered thereby,

 

1



--------------------------------------------------------------------------------

and we have conducted no review of documents in our files relating to any other
matters in which this firm has represented the Company. No inference as to our
knowledge with respect to such matters should be drawn from the fact of our
representation of the Company.

On the basis of the foregoing and of our examination of such other questions of
law and fact as we deem relevant under the circumstances, and in reliance
thereon, and subject to the limitations, qualifications, presumptions and
exceptions set forth herein, we are of the opinion that:

Based on the foregoing, we are of the opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with the corporate power to
conduct any lawful business activity. The Company has the corporate power to
execute, deliver and perform the Agreement including, without limitation, the
issuance and sale of the Shares, the Warrants and, upon due exercise by the
Investors of the Warrants, the issuance and sale of the Warrant Shares.

2. The Transaction Documents have been duly authorized by all requisite
corporate action, executed and delivered by the Company. The Transaction
Documents constitute the valid and binding agreement of the Company enforceable
in accordance with their terms.

3. As of the date hereof, the authorized capital stock of the Company consists
of 85,000,000 shares of common stock, par value $0.01 per share, and 5,000,000
shares of preferred stock, par value $0.01 per share, of which 3,600,000 shares
have been designated as Series A Non-Voting Convertible Preferred Stock.

4. The execution, delivery and performance of the Transaction Documents and the
issuance and sale of the Securities in accordance with the Agreement will not:
(a) violate or conflict with, or result in a breach of or default under, the
Certificate of Incorporation or by-laws of the Company, (b) violate or conflict
with, or constitute a default under any material agreement or instrument
(limited, with your consent, to agreements filed with the Securities and
Exchange Commission under the Exchange Act and applicable rules and regulations)
to which the Company is a party, or (c) violate any law of the United States or
the State of Delaware, any rule or regulation of any governmental authority or
regulatory body of the United States or the State of Delaware or any judgment,
order or decree known to us and applicable to the Company of any court,
governmental authority or arbitrator.

5. To our knowledge, no consent, approval, authorization or order of, and no
notice to or filing with, any governmental agency or body or any court is
required to be obtained or made by the Company for the issue and sale of the
Securities pursuant to the Agreement, except such as have been obtained or made
and such as may be required under the federal securities laws or the Blue Sky
laws of the various states.

6. Assuming the representations made by the Investors and the Company set forth
in the Agreement are true and correct, the offer, sale, issuance and delivery of
the Securities to the Investors, in the manner contemplated by the Agreement,
does not need to be registered under the Securities Act, it being understood
that no opinion is expressed as to any subsequent resale of such shares.

 

2



--------------------------------------------------------------------------------

7. We know of no pending or overtly threatened lawsuit or claim against the
Company which is required to be described in the reports filed or required to be
filed by the Company with the Securities and Exchange Commission under the
Exchange Act.

8. The issuance of the Securities, in accordance with the Agreement, does not
require approval of the Company’s stockholders pursuant to Nasdaq Marketplace
Rule 5635(d).

The opinions set forth above are subject to the following qualifications and
exceptions:

(a) Our opinions in paragraph 2 above are subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium, arrangement,
fraudulent transfer or other similar law affecting creditors’ rights generally
and (ii) principles of equity, including (without limitation) concepts of
materiality, reasonableness, good faith and fair dealing, election of remedies,
estoppel and other similar doctrines affecting the enforceability of agreements
generally (regardless of whether considered in a proceeding in equity or at
law).

(b) Our opinions in paragraph 2 above, insofar as they relate to indemnification
provisions, are subject to the effect of federal and state securities laws and
public policy relating thereto.

(c) We express no opinion as to the compliance or the effect of noncompliance by
the Investors with any state or federal laws or regulations applicable to the
Investors in connection with the transactions described in the Agreement.

Our opinions expressed above are limited to the laws of the State of Minnesota,
the Delaware General Corporation Law and the federal laws of the United States
of America.

We express no opinion regarding the accuracy of any financial representations in
the Agreement or the financial status of the Company.

The foregoing opinion is given solely for your benefit, speaks only as of the
date hereof, may not be relied upon by any other person or entity and shall not
be copied or distributed to any other person or entity without our prior express
written consent. We specifically disclaim any obligation to inform you of any
change in law, facts or circumstances which may be brought to our attention
subsequent to the date hereof.

Very truly yours,

KLC

 

3



--------------------------------------------------------------------------------

EXHIBIT E

FORMS OF WARRANTS

(See attached)

 

4



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF UP FRONT WARRANT

(See attached)

EXHIBIT E-2

FORM OF CONVERSION WARRANT

(See attached)

 

5



--------------------------------------------------------------------------------

Exhibit F

SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of EnteroMedics Inc., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Securities Purchase Agreement (the “Securities
Purchase Agreement”) to which this document is annexed. A copy of the Securities
Purchase Agreement is available from the Company upon request at the address set
forth below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

6



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

 

  (a) Full Legal Name of Selling Securityholder

 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

 

 

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

 

 

2. Address for Notices to Selling Securityholder:

 

 

 

 

  Telephone:  

 

  Fax:  

 

  Contact Person:  

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨             No  ¨

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes   ¨            No  ¨

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

7



--------------------------------------------------------------------------------

  (c) Are you an affiliate of a broker-dealer?

Yes   ¨            No  ¨

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes   ¨            No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:

 

8



--------------------------------------------------------------------------------

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:  

 

    Beneficial Owner:  

 

      By:  

 

        Name:             Title:    

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

9



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE OF DESIGNATIONS

(See attached)

 

10